 IRVINGTON MOTORS, INC.565certed activities for the purpose of collective-bargaining or other mutual aid orprotection, or to refrain from any or all such activities, except to the extent thatsuch right is affected by the provisos in Section 8(a) (3) of the Act.PINKERTONNATIONAL DETECTIVE AGENCY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 1200Rialto Building, 906 Grand Avenue, Kansas City, Missouri, Telephone No. Balti-more 1-7000, Extension 731, if they have any question concerning this notice orcompliance with its provisions.Irvington Motors, Inc.andRetail Clerks Union Local 1049,affili-ated with Retail Clerks International Association,AFL-CIO.Case No. 20-CA-1606. June 202, 1964DECISION AND ORDEROn December 19, 1963, Trial Examiner Harold X. Summers issuedhis Decision in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Decision.He also found that allegations of other unfair labor practices set forthin the complaint had not been sustained.Thereafter, the Respondentfiled exceptions to the Trial Examiner's Decision and a supportingbrief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersLeedom and Jenkins].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions and brief, and the entire record inthis case, and hereby adopts the findings,' conclusions, and recom-mendations of the Trial Examiner, as modified herein.While we agree with the Trial Examiner that the Respondent, byunilaterally making payments to salesmen who worked double shiftsand by unilaterally setting minimum quotas on gross profits fromiThe Trial Examiner erroneously found that 6 weeks elapsed between the transmissionof Local 1049's written proposals and the first negotiating meeting.The proposals weretransmitted by letter dated November 9, 1962, at most only 11 days before the first meet-ing.The Trial Examiner also erred in finding that no discussion was directed to doubleshifts or payment therefor, since there was uncontradicted testimony by the Union'ssecretary-treasurer, Nat Trachman, to the contrary.We correct the Decision accordingly.However, neither modification would alter the ultimate findings of the Trial Examiner.147 NLRB No. 71. 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDsales.of its employees, violated 'the Act, we do not believe that the re-quirement that salesmen make five truck telephone calls per day was soclearly beyond a normal management function as to require priornotice to and consultation with the Union 2Accordingly, we do notadopt the Trial Examiner's finding that by this change Respondentviolated Section S (a) (5).ORDERPursuant to Section' 10 (c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Order recommended by the Trial Examiner and orders thatthe Respondent, Irvington Motors, Inc., its officers, agents, successors.and assigns, shall take the action set forth in the Trial Examiner'sRecommended Order, with the-following modifications :Paragraph 2 (a) is amended by deleting the words "truck sales calls,"and the first indented paragraph of the notice is similarly amended.2 For purposes of decision in this case, we find it unnecessary to reach or decide the ques-tion whether the telephone call requirement is a mandatory subject of bargaining.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis case was heard upon the complaint 1 of the General Counsel of the NationalLabor Relations Board, herein called the Board, alleging that Irvington Motors, Inc.,herein called Respondent, had engaged in and was engaging in unfair labor prac-ticeswithin the meaning of Section 8(a) (1) and (5) of the National Labor Rela-tionsAct, herein called the Act.Respondent's answer to the complaint admittedsome of its allegations and denied others; in effect, it denied the commission of anyunfair labor practices.Pursuant to notice, a hearing was held before Trial Ex-aminer Harold X. Summers, at Newark, New Jersey, on September 30, and Octo-ber 1, 1963.All parties were afforded full opportunity to examine and cross-examine witnesses, to argue orally, and to submit briefs.Briefs filed by the GeneralCounsel, Respondent, and the Charging Party, have been fully considered.Upon the entire record 2 in the case, including my evaluation of the witnesses basedupon the evidence and my observation of their demeanor, I make the following:FINDINGS OF FACT1.COMMERCERespondent, a New Jersey corporation with principal office and place of businessat Irvington, New Jersey, is, and at all times material has been, engaged in theretail sale and repair of new and used automobiles, trucks, and related products.In the course and conduct of its operations during the 12 months preceding theissuance of the complaint herein, which period was representative of all times mate-rialherein, it sold and distributed products the gross value of which exceeded$500,000; and it purchased and received goods and materials, valued in excess of$50,000, from the Ford Motor Company, which goods and materials, havingoriginally been received from points outside the State of New Jersey, were shipped,to Respondent from a Ford Motor Company distribution depot located within theState of New Jersey.'The complaint was issuedJuly10, 1963.The charge Initiating the proceeding wasfiledMay 22, 1963.On November 7, 1963, I issued an order to show cause why the transcript of the hear-ing should not be corrected in specified respects.No good cause to the contrary havingbeen shown, the corrections Indicated in the order to show cause, which is received in evi-dence as Trial Examiner's Exhibit No. 1, are hereby ordered made. IRVINGTON MOTORS, INC.567I find that Respondent is an employer engaged in commerce within the meaningof the Act.II.THE UNIONThe ChargingParty,RetailClerksUnion Local 1049,affiliated with Retail ClerksInternational Association,AFL-CIO,hereinafter calledLocal 1049,is a labor orga-nization within the meaning ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Backgroundand issuesPursuant to a Board proceeding,Local 1049was certified as bargaining repre-sentativefor Respondent's salesmenon November 6, 1962. Contractnegotiationmeetingswere held on November 20, December 4, and December 27, 1962, and onJanuary 9 and 29, and April 4, 1963.No collective-bargaining agreement had beenreached bythe time the last meeting was held nor, indeed,by September 30, 1963,the datethis hearing opened.The issues as framedby thepleadings and by contentions and defenses put forthat the hearing were:(A) whetherRespondent,on specified.dates and during specified periodswithin 6 months priorto the filingof this charge,had unilaterallychanged theworking conditions of salesmen representedby Local 1049 withoutnotice to orconsultationwith Local 1049, by(1)making a change in its policywithrespect to paying salesmen forworking "doubleshifts";(2) installing a program whereunder salesmenwere required to makea specified minimum number of telephone calls for the purpose of increas-ing truck sales;(3) establishingminimum quotas for monthly gross profits from sales;(4) directingtelephone calls from auto sales prospects to members ofmanagement instead of to salesmen; and(5) requiring salesmen to be at specified places for.the receipt of tele-phone calls from new sales prospects; and(B)WhetherRespondent;in its.dealings withLocal 1049,negotiated in badfaith and with no intention of arriving at agreement-in effect,refusing to ful-fill its bargaining obligation.The General Counselcontendsthat theavailable evidence calls for an affirmativeanswer to each of these stated issues.Respondent denies that it unilaterally madechanges in working conditions or, in the alternative, asserts thatwhateverchangeswere made in the regular course of business,unrelated to union considerations; and,further,itdenies any refusal to bargain-on the contrary,asserts thatithas bar-gained,and is ready to continue bargaining,in good faith.B. Pay for double shiftsUnder normal conditions,Respondent's auto and truck salesmen 9 have workedeither of two shifts-from 9 a.m. to 4 p.m. or from 4 p.m. to 10 p.m 4 The.shiftarrangements for any week are fixed by a schedule posted on Friday of the previousweek.Because of the necessity for keeping the sales floor fully "covered"at all times,there have been occasions,during the entire relevant period,during which salesmenwere required to work a so-called double shift-i.e., from 10 a.m.to 10 p.m. So faras this record reveals,such occasions numbered less than one per week per man.Here again,weekly assignments to double shifts appeared on the schedule posted theprevious Friday.Prior to the certification of Local 1049,and afterward until January 1963, sales-men received no extra compensation for working double shifts.Their weekly salary(exclusive of commissions)was $75 for a 6-day week,with no additional compensa-tion for any double shift worked during the week.3Here found to constitute an appropriate bargaining unit represented by Local 1049 atall times relevant hereto.*A salesman working on the second shift "reports In" at 10 a.m. but does not actuallybegin floor duty until 4 p.m. 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn January 1963, a change occurred.Thereafter, at least into July,5 salesmenwere paid an extra $12.50 for each double shift worked.6 The change was put intoeffect without advance notice to or consultation with Local 1049.7Respondent's defense, as I understand it, is that the change was occasioned bycircumstances unrelated to union considerations. Its salesmen were expressing dis-satisfaction with the pre-January arrangement: they often complained that the doubleshift interfered with social plans, and they complained of being asked to work extratime without compensation.The change made, allegedly, was that, after January,double shifts would be on a mandatory rather than on a voluntary basis but thatthey would carry with them extra compensation.(To the extent it may be material, I find that, in fact, there was no change in the"voluntary" nature of the double shift assignment.Prior to January 1963, theFriday work schedules for the following weeks, including double shift assignments,were posted without prior consultation with thesalesmen;if it turned out that asalesman was unable to work an assigned double shift, he would beexcused.Ineffect, this same procedure was followed after January 1963.)Whatever the reason, this constituted a change in working conditions, made with-out notice to or consultation with Local 1049, in derogation of Respondent'sbargaining duty.eC. The truck telephone callsOn January 2 or 3, 1963, Respondent's salesmenwere told by Dennison Ellis,Respondent's salesmanager,9 that Ford Motor Company, Respondent's supplier,had complained about Respondent's low trucksales,and he informed them that,thereafter, they would be required to make five daily telephone calls soliciting newtruck business.Failure to comply on the part of anysalesman,they were told,would result in his not being allowed to work during the following workday, witha resultant ($12.50) loss in pay.This program was put into effect 10 without notice to or consultation withLocal 1049.Respondent urges, in justification, that it was the duty ofsalesmen tosell trucksas well as passenger automobiles; 11 that truck sales had, in fact, been low, thesubject of complaint by Ford; that, from time to time in the past, various salespromotional campaigns, involving salesmen, had been instituted; and that, at anyrate, the sanction-suspension for the next working-session-had never been imposed.As urged by Respondent in another respect, I recognize that the welfare of a salesenterprise (and of its salesmen) depends upon the amount of business it (and they)can promote; and I would be less than realistic were I not to recognize that salespromotional programs, "pep" talks, and sales "gimmicks" are normally manage-ment prerogatives with which the bargaining representative of the salesmen wouldnot be concerned.But where, as here, the program in question calls for the per-formance of certain acts by salesmen under pain of loss of employment, I find nosuch lack of concern.Nor does it matter that the sanction was never imposed;respect for, if not fear of, the sanction must necessarily motivate the salesmen'sconduct, and subsequent leniency dispensed by the employer does not change theoriginal nature of the employer's action.I find, in short, that the installation of the truck-call requirement constituted achange in working conditions, made without notice to or consultation with Local1049, in derogation of Respondent's bargaining duty.D. The sales quotasAt the same time-in January 1963-as he announced the establishment of thepolicy on truck-sales calls, SalesManager Ellis decreed that for that month the5It appears that no double shifts have been worked since July.8 The basis for arriving at this figure, apparently, was the fact that the normal compen-sation for each single shift was $12.50 ($75=6).7 There was some discussion of the hours of work during the negotiations, but thesediscussions were not directed to double shifts or payment therefor.8N.L.R.B. v. Benne Katz,etc.,d/b/a Williamsburg Steel ProductsCo.,369U.S. 736;Smith'sVan & TransportCo.,126 NLRB1059;RapidBindery Inc.,etc.,127 NLRB 212,220, enfd. In relevant part, 293 F. 2d 170 (C.A. 2) ;Northwestern Publishing Company,144 NLRB 1069.8 Stipulatedand here foundto be a supervisor within the meaning of the Act.10 Andmaintainedfor approximately 1 month.u I find this to be so, despite one witness' testimony that he did not recall being hiredas a trucksalesman. IRVINGTON MOTORS, INC.569gross profit from each salesman's sales must equal or exceed $2,800; and that for themonth of February, the gross profit must equal or exceed $2,500.This was the firstoccasion upon which any such quota or minimum had ever been established; and,although it occurred while Respondent and Local 1049 were engaged in a series ofmeetings, no mention of the subject was ever made to Local 1049.Clearly, the establishment of such quotas, without notice to or consultation withLocal 1049, was a unilateral act performed in derogation of Respondent's duty tobargain.12E. The diversion of telephone callsThe General Counsel asserts that, acting unilaterally and without notice to orconsultation with Local 1049, Respondent, during April and early May 1963, madea change in its policy of referring telephone calls emanating from new car prospec-tive customers.Specifically, he urges that, during this period, Respondent causedsuch calls, normally referred to its salesmen, to be diverted to members of manage-ment, or "the house." 13At all times pertinent, Respondent's salesmen working on the sales floor at thesame time have utilized a rotary system.A customer entering the premises is ap-proached by the first, or "up," man; the other salesmen, progressively, move towardthe "up" position as more customers came in.Thus, the relative positions of thesalesmen change as the customer situation changes.Those behind the "up" manat any given time, except for the last one, are known as "middle" men.The lastin line at any time is the "phone" man, who has the responsibility (and privilege)of receiving incoming telephone calls from prospective customers.14Testimony adduced at this hearing does not support the General Counsel's positionthat during April and early May 1963, sales calls were diverted from salesmen tomanagement.Making due allowances for the fact that the passage of time mayhave dimmed witnesses' memories-no one kept records of the actual number ofsales calls received during this or any other period-I find that the testimony of theGeneral Counsel's witnesses in this respect 15 is amply rebutted by that of Respond-ent's witness, the switchboard operator during the period in question.16Moreover,records of Respondent's sales, in the record, do not show the increase of "house deals"for the period which one might reasonably have expected to result from such action.In short, I find failure of proof with respect to this contention of the GeneralCounsel.17F. "Spotting" of sales calls.The General Counsel contends, and Respondent denies, that Respondent, subse-quent to the certification of Local 1049 as bargaining agent on November 6, 1962,established a requirement that the "phone" salesman-see above-be at a specifiedplace or places to receive the prospective sales calls referred to in the last prior sec-tion herein.Although the record in this respect is something less than complete, the creditedand uncontradicted testimony establishes, and I find, that Respondent's rules on thematter have varied from time to time in the past; that, on occasion, confusion hasresulted from the lack of regularity; 18 and that, to cure the situation, management,121 make this finding with the knowledge that, although one or more salesmen did notreach the prescribed quotas, no punitive action was taken.For the reason indicated inthe last prior section herein,I regardedRespondent's failure to "follow through" asIrrelevant."The natural effect of such action, if taken, would be to decrease-by the extent thatsuch calls resultedin sales-commissionspaid to salesmen.14 I.e., individuals callingin and expressing interestIn a new car,butnotasking for anyspecific salesman or representative of Respondent.Calls from the latter group are re-ferred to the person named.15Typical testimony, paraphrased : "No calls during the period." "We did not receiveany to speak of," "very few, if any . . . maybe two or three," "a lot less."1e Respondent's witness testified: "There was no change . . . I was never instructed todivert phone calls and I did not divert."17As will be seeninfra,the subject of routing sales calls to salesmen had been dis-cussed atnegotiating meetings held earlier-in December 1962.Although a witness pre-sented by the General Counsel characterized Local 1049's position thereon as a "com-plaint," it seems obvious that there could have been no complaint of an action allegedlyoccurring 4 months later.18 Salesmenhave complained to the switchboard operator about losing their turn ; atleast once, there was an argument on the floor; another time, a pushing-and-shavingmatch resulted in a shortsuspensionof twosalesmen. 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDsometime in the spring of 1963, established a rule that the phone man be availableat a specific spot for the receipt of sales calls. I find further that the rule has ona number of occasions since its institution,been violated and that Respondent, inissuing reprimands for such violations,has threatened suspension action.Eschewinga per seapproach, I have given full consideration to the factors whichmight throw light on whether such action falls within that area calling for priornotice to and consultation with a bargaining representative.Without passing onwhat might have been the case had Local 1049 asked for a discussion of the rule,either proposed or already in effect, I am persuaded that no bargaining duty wasviolated byRespondent's action here. It seems to me that this was an alteration ofa day-to-day routine operating procedure, bottomed upon sound reason uncon-nected with union considerations,which management was entitled to effect as it did.I do not believe that the effectuation of the principles of the act is furthered by anyremedy herein.G. Respondent's course-of-bargaining conduct1.The factsThe General Counsel,in arguments and briefs,contends that Respondent has notbargained in good faith with Local 1049-on the contrary, has merely gone throughthe motions of bargaining with a fixed intent never to reach agreement or to enterinto any final or binding collective-bargaining contract.Respondent,on the otherhand, asserts that it has bargained in good faith at all times and that it is willing tocontinue such bargaining.In order to measure the good faith of Respondent,it becomes necessary,inter alia,to set forth the bargaining chronology in greater detail than that found in the sectionentitled "A.Background and issues," supra.At the conclusion of a Board-conducted election won by Local 1049 on October29, 1962, Local 1049 made its first(an oral)request for a preliminary discussionon a bargaining agreement,a request confirmed in writing the next day by counselfor Local 1049.On November 5, Respondent, through its then attorney, statedthat everything possible would be done to arrange a meeting but that, as of that time,due to other engagements,a definite date could not be set.Certification of Local1049 having been issued on November 6, Local 1049 requested a meeting date dur-ing the following week; 2 days later it sent Respondent's counsel a list of bargainingrequests-hereinafter called Local 1049's written proposals-for review before thefirstmeeting.Crossing the last communication was a letter from Respondent'scounsel,dated November 9, suggesting a meeting for November 20.At this time,brief reference must be made to the written proposals.The docu-ment, entitled"Bargaining Requests"and not purporting to contain contract language,noted conditions of work which-Local 1049 believed-should be in the collective-bargaining agreement about to be negotiated.Many of the conditions constitutedacceptance of conditions then existing;a number constituted changes.Among thechanges desired were the following:(1)Work-hours and the work week. Salesmen were to work single shifts(during the same hours as then in effect)except on Wednesdays or Saturdays;salesmen'swork week to be equalized;one hour off for lunch or supper.(2)The pay plan. For new cars, the pay scale and method of computationwas to be the same as that then in effect($75 salaryper week, plus 20 percentof the profit realized)except that the "get-ready" charge of $67.50 per carsold was not to be added to Respondent's cost for the purpose of computingthe profit made on that car. (For used cars, the proposal was that commissionbe 4 percent of selling price,with a $15 minimum and no maximum,the sameas the plan then in existence.)Salesmen,collectively,were to receive, fromsales by management-"house deals"-a sum equal to what would have beenthe commission had a salesman made the sale. .(3)Right to purchase own car.Each salesman would be entitled to pur-chase one car annually at Respondent's cost(instead of at .$25 profit toRespondent).(4) Sick leave.Eight days per year(instead of none).(5)Welfare fund.Payment by Respondent of three percent of salesmen'spayroll to Local 1049 Welfare Fund.(6) Seniority in layoffs.(7) Severance pay.One week's pay for each year of service.(8)Arbitration of grievances.(9)Contract to contain union security and dues checkoff clauses. IRVINGTON MOTORS, INC.571The parties held their first meeting on November 20, 1962.Present for Re-spondent wereWilliam Newman, its then attorney, Otto F. Ploetner, president(herein called Ploetner, Senior), and Otto H. Ploetner, vice president (herein calledPloetner, Junior); for Local 1049, Samuel Weitzman, its attorney, Ira Berkeley,president, and Nat Trachman, secretary-treasurer.19During the first third of the11/2-hour meeting, Respondent questioned, and Local 1049 defended, the "propriety"of that labor organization's representing automobilesalesmen.In the course ofthis discussion, Local 1049 alluded to the welfare benefits available to its members,and some time was expended in a discussion of the welfare fund.Copies of theUnion's welfare fund agreement were given to Respondent for review.For all practical purposes, this was the only one of Local 1049's written proposalswhich was discussed at this meeting.Attorney Newman announced early that hisclient had not had sufficient time .to review Local 1049's proposals. It soon developedthat this was Respondent's first exposure to the proposals received by its attorney6 weeks earlier; because, it was explained, he had been out of town, Respondent'smain representatives had not even been told of the existence of the proposals.Local1049 agreed that Respondent needed additionaltimeto study the proposals.The second meeting of the parties took place on December 4.At this meeting,Respondent rejected Local 1049's proposals for sick leave and severance pay.Alsoit rejected Local 1049's proposals with respect to work hours and the salesmen'sprivilege of buying a new car annually, to the extent that such proposals constituteda change from existing practices.Finally, it agreed with Local 1049's proposals onthe routing of sales calls to salesmen, vacations, and payment for holidays-none ofwhich called for changesin existingpractices.Respondent made one counterproposal 20 at thismeeting.In answer to Local1049's wage proposal,21 Respondent counterproposed that the pay system be over-hauled: that, insteadof salesmenreceiving a $75 weekly salary plus 20 percent ofthe gross profit on new cars sold (after deducting the "get-ready" charge), theyreceive instead a straight 25 percent of the gross profit (with no deduction for the"get-ready" charge).After making calculations based upon sales figures furnishedby Respondent, Local 1049 rejected the counterproposal as constituting a paydecrease.Also at this meeting, Respondent requested that Local 1049 submit proposedcontract language contemplated by its "house-deal" proposal.The third meeting took place on December 27.At this (or-immaterial herein-the next) meeting, Respondent agreed, in principle, to Local 1049's proposal thatgrievances be arbitrated.There were no changes in previously described positionson sick leave, severance pay, work hours, new-car privilege, or the routing of salescalls.No progress was made on the pay differences; and it became apparent, at orabout this time, that, although there was agreement, in principle, on holiday andvacation pay, the actual amount to be paid therefor would be dependent upon theresolution of the general pay question.At this meeting, the welfare program was discussed at length.Respondent offeredtomake payments into Local 1049's welfare fund of 2 percent of the salesmen'searnings, up to a maximum of $240 per man per year.Representatives of Local1049 pointed out 22 that the welfare fund, as already set up, had the approval of theInternal Revenue Service and that it was impossible to deviate from the 3 percentpayments as approved.The fourth meeting, held on January 9, 1963, brought the parties no closer to agree-ment.Although many of the issues were further discussed, none of them wasresolved.At one point, Local 1049 requested Respondent to submit written counter-proposals, a request which Respondent rejected.Counsel for Local 1049 asked19 These were the participantsin allsixmeetings held, with the following exceptions:two salesmen-employees appeared at the third meeting, a third salesman-employee ap-peared at the fourth meeting, and Edward Schwartz replaced William Newman as Re-spondent's counsel at the sixth meeting.20This finding is based on the testimony of Ploetner, Senior, that this is the onlycounterproposal he could recall having been made at this meeting.There wassome con-fusion, in this record, as to whether a counterproposal as to welfare payments was madeat this or the next meeting; based in part in the instant finding, I conclude that thewelfare fund counterproposal, was made at the third meeting.21As notedsupra,Local 1049 had asked only that the "get-ready" charge not be de-ducted from gross profit in computing the 20 percentcommission.22I so find onthe credited testimony of General Counsel'switnessTrachman, althoughPloetner,Senior, intestifying,did notrecall this, 572DECISIONSOF NATIONALLABOR RELATIONS BOARDPloetner, Senior, if he would give the Union a contract containing the conditionsexisting at the time of Local 1049's certification; Ploetner's answer: "No, I insistthat the salesmen work on a straight commission basis."At the fifth meeting, that of January 29, there was no narrowing of the area ofdisagreement.If anything, the breach became wider: Respondent, having receivedthe contract language sought by Local 1049 on "house deals," rejected it.At the same meeting, Local 1049, upon Respondent's request, turned over a copyof a contract between Local 1049 and a competitor of Respondent.The next and last meeting was held on April 4 23 at the office of Respondent'snew attorney, Edward Schwartz. It lasted from 15 to 30 minutes.For the first time, the union shop and dues checkoff requests of Local 1049, ascontained in its written proposals, were discussed.Respondent took the positionthat it would only operate an open shop and that it would deduct and transmit duesonly of members of Local 1049.There was some consideration of the "competitor" contract given Respondent atthe previousmeeting.When further discussion failed to narrow the issues, representatives of Local 1049expressed the opinion that "we are getting nowhere." It was suggested that, sinceSchwartz was a newcomer to the negotiations, he get together with his client and sub-mit a written counterproposal, a suggestion with which he agreed 24Respondent, through counsel, submitted a contract form, hereinafter referred toas the written counterproposals, on April 29, 1963.25The written counterproposalscontained Respondent's position, as above detailed, on the union shop and checkoff,holiday pay,26 vacations, hours and workweek, grievance arbitration procedure,27salesmen's car-purchase privileges, pay plan, and welfare fund (2 percent) payments.Insofar as this record reveals, the counterproposals contained a concession not madein prior bargainingin atleast one respect: Respondent agreed to follow seniority"whenever possible and expedient." In another respect, a new note was injected:the counterproposals imposed upon salesmen a sales requirement of producing aminimum of $2,500 gross profit monthly, under pain of possible discharge.On May 22, 1963, the instant charge was filed.By letter dated June 24, Respondent's counsel wrote to Local 1049's counsel, notingthat he had heard nothing from Local 1049 (except with respect to the instant charge)since transmitting the written counterproposals and that his client "is still ready andwilling to bargain in good faith with [Local 1049] with regard to wage and workingconditions covering the employees in the salesroom department of [Respondent]."The reply of Local 1049's counsel pointed out that it appeared "completely uselessto meet with you further since it is perfectly apparent to us that the employer hasno intention of bargaining in good faith."Up to the date of this hearing, there havebeen no other contracts between the parties since April 4, 1963.2.Concluding findingsI have gone into the facts surrounding these negotiations in some detail becauseI am convinced that this case calls for a determination of whether we here have"hard bargaining" or "bad-faith bargaining," a determination which requires care-ful consideration of all the circumstances. It has long been settled that an em-ployer violates Section 8(a) (5) and (1) of the Act if it fails to bargain in good faithwith its employees' bargaining representative or, absent a contractual provision per-mitting it, takes unilateral action with respect to any term or condition of employ-x' In the interim, Respondent's then attorney was out of town.He was replaced inmid-March.24The parties consumed an undue amount of hearing time in testimony and argumentupon the question of whether the request was for a "best and final" offer or for a"counterproposal."Resolution of the question is immaterial herein.26Meanwhile, Local 1049, through counsel, had complained of the delay, stating thatAttorney Schwartz had agreed to submit the proposed agreement within a week after thelastmeeting and stating that "For sometime my client has had the feeling that [Re-spondent]isnot bargaining in good faith in this matter." Schwartz, apologizing for thedelay, attributed it to his having failed to receive necessary figures from his client.26This counterproposal, as written, specified that the excused holidays would bewithoutcompensation rather thanwithcompensation.On its face, this would appear to be a re-treat from Respondent's stated bargaining position at the second meeting, but it appears,and I find, that this was a typographical error of which all parties were aware.n The written counterproposals named the American Arbitration Association ratherthan (as proposed by Local 1049) the New Jersey Board of Mediation. IRVINGTON MOTORS, INC.573mentwithout affording the union an opportunity to negotiate concerning suchmatters 28This principle is generally embodied in Section 8(d) which defines thebargaining obligation as requiring,inter alia,that the parties "meet at reasonabletimes and confer in good faith with respect to wages, hours, and other terms or con-ditions of employment, or the negotiation of an agreement . .. .Although theobligation does not "compel either party to agree to the proposal or require the mak-ing of a concession," it does contemplate a willingness to enter the discussions "withan open mind and purpose to reach an agreement consistent with the respective rightsof the parties." 29Simply entering "upon a sterile discussion of union manage-ment differences"30 is notsufficient.Essentially then, the "ultimateissuewhetherthe Company conducted its bargaining negotiations in good faith involves a findingofmotive or state of mind which can only be inferred from circumstantialevidence." 31I take note that, although 6 weeks elapsed between the transmission of Local1049's written proposals and the first negotiating meeting, no consideration whatso-ever had been given to such proposals by Respondent. Instead, at this meeting,Respondent devoted one-third of the time to attacking, and causing Local 1049 todefend, the propriety of the latter's status as bargaining representative.I take notethat, with respect to substantiallyall issues,Respondent was only willing to continueits existing practices,32 and this only if its counterproposal with respect to a pay planwere accepted 33As earlier noted, the parties were at complete odds on the pay plan. Local 1049asked fora continuanceof theexistingsystem-a $75 weekly salary plus 20 percentof the profit realized from car sales-except that the $67.50 "get-ready" chargewould not be added to Respondent's cost in computing the profit.Adoption of thisplan, it will readilybe seen,wouldresult in an increase in salesmen's compensation,by $67.50 per car sold.Respondent's counterproposal was thatsalesmen get noweekly salary but receive 25 percent of the profits produced, without any deductionfor "get-ready" charges.Respondent's pay proposal was rejected by Local 1049 onthe assigned ground that it constituted a pay decrease.Respondentinsisted, onthe other hand, that it meant a pay increase. In its brief, Respondent demonstratesthe basis of its contention: the average profit from the sale of a new automobileis 24 percent of its selling price, or $400; the averagesalesmansells 150 units peryear; if paid 25 percent of the. profit each salesman would earn $15,000 yearly-this,as contrasted with (under the percent system) $75 per week salary, plus acommission of 20 percent of gross income less $67.50 ("get-ready" charge) per unitsold, totaling $13,425.This explanation is more ingenious than ingenuous.First ofall,none of the salesmen, under the present system, earns $13,425, or anything like11.34Either the number of units sold per year or the average profit per car has beenset too high. I prefer to work with facts and figures in the record-the 1962 salesrecords of salesmen Miller and Selva.Miller, selling 144 units, earned $9,456.35under the existing system; under the counterproposed system, he would have earned28Cf.May Department Stores d/b/a Famous-Barr Company v. N.L.R'.8.,326 U.S. 376,384-386;N.L.R.B. v. Crompton-HighlandMills,Inc.,337 U.S. 217, 223-226.2L. L. Majure Transport Company v. N.L.R.B.,198 F. 2d 735, 739 (C.A. 5) ; see alsoN.L.R.B. v. Darlington Veneer Company, Inc.,236 F.2d 85, 89(C.A. 4), andN.L.R.B. v.Herman Sausage Co., Inc.,275 F. 2d 229, 231-232 (C.A. 5).aoN.L.R.B. v. American National Insurance Co.,343 U.S. 395, 402.siN.L.R.B. v. ReedcCPrince Manufacturing Company,205 F. 2d 131, 139-140 (C.A. 1),cert. denied 346 U.S. 887.32Exceptions: arbitration and (belatedly) limited recognition of the principle of seniority.Also, contrary to the contentions of the General Counsel and the tCharging Party, I do notconsider Respondent's reaction to and counterproposal with respect to welfare fund pay-ments as to indicating lack of good faith.While it is true that theInternalRevenueService had approved only the plan then in existence, Respondent had no reason to be-lieve (nor do I) that approval of another plan might not be soughtand procured.11While I do not find that Respondent's refusal to incorporate existing practices in acollective-bargaining agreement is of itself a refusalto bargain,I note that this has beenheld to be indicative of bad-faith bargaining.N.L.R.B. v. Berkley Machine Works,1$SF. 2d 904, 906-907 (C.A. 4) ; and seeN.L.R.B. v.KnoxvillePublishingCo., 124 F. '2d875,' 883(C.A. 6) ; Singer Manufacturing'Company v.N.L.R.B.,119 F. 2d 131, 136(C.A. 7), cert. denied 313 U.S. 595; andN.L.R.B. v.. MontgomeryWard & Co.,133,,V, '2d676, 685, 686 (C.A. 9).-34 Ploetner, Senior, testified that an averagegood salesman can make $10,000, but thatan average good salesman is"a difficultthing to get." . 574DECISIONS OF NATIONAL LABOR RELATIONS BOARD$9,375.44.35Selva, selling 143 units, earned $9,466.21; under the counterproposedsystem, he would have earned $9,371.1438 It is true that, the greater the numberof units sold (and the higher the profits therefrom), the better a salesman will fareunder the counterproposed plan; but the parties, it should be pointed out, werebargaining in the context of current circumstances.Thus, I find that the pay plan counterproposed by Respondent was, and Re-spondent knew it was,37 worse than that then existing.And while I do not considerthat collective bargaining need be a "one-way street"-upward-I do believe thatthe deception here practiced by Respondent bears upon its state of mind inbargaining.38I take note that, at the fourth meeting, Respondent refused to put its counter-proposals in writing.When it did submit counterproposals, 31/2 months later, itinserted a new work requirement, a monthly sales quota-an item which had notpreviously been discussed but which had been the subject of unlawful unilateralaction heretofore found.39Bearing upon Respondent's good faith in bargaining are the unilateral acts.AsI have found, Respondent, while these negotiating meetings were being held, uni-laterally changed working conditions without notice to or consultation with Local1049 (see sections entitled "B.Pay for double shifts," "C. The truck telephone calls,"and "D.The sales quotas," supra),in derogation of its bargaining duty.Having carefully considered all the facts and circumstances above recited, I con-clude that, on and after November 23, 1962,40 Respondent was engaged in surfacebargaining without the intention of reaching an agreement consistent with the rightsof the parties and, consequently, that it did not bargain with the good faith requiredby the Act.IV.THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, Ishall recommend that it be ordered to cease and desist therefrom and to take certainaffirmative actionin order to effectuate the policiesof the Act.Having foundthat Respondentunilaterallychanged working conditions in viola-tion of Section 8(a) (5) ofthe Act,I shall recommend that it shall not, in the future,unilaterally change working conditionswithoutnotice to and consultation withLocal 1049and that upon request,to the extent it has not already done so,it shallrestoreworkingconditions relating to payfor doubleshifts,trucksales calls, andsalesquotas totheir status predating such unilateral changes.Having found thatRespondent has failed to confer in good faith in violation of Section 8 (a) (5) ofthe Act,I shall recommend that it bargain collectively, upon request,with Local1049as exclusive representative of the employees in the appropriate unit and, if anunderstanding is reached,embody such understanding in a signed agreement.As the unfair labor practices committed by Respondent are of a character strikingat the roots of employee rights safeguardedby the Act,itwill also be recommendedthat theycease and desist from infringing in any manner upon the rights guaranteedin Section7 of the Act.ssArithmetically,I compute that the gross profit on cars he sold,not deducting "get-ready" charges, was $37,501.75.3°Twenty-five percent of $37,484.55.37This finding is fortified by.another circumstance:Respondent, at the third meeting,refused to sign a contract containingexistingconditions unless the counterproposed payplan were included ; I think I may fairly infer that this Employer was not consciously In-sisting on a contract better than that which the Union was requesting.38As one court so aptly stated:"It is difficult to believe that the Company with astraight face and in good faith could have supposed that this proposal had the slightestchance of acceptance by a self-respecting union, or even that it might advance the negotia-tions by affording a basis of discussion;rather,it looks like a stalling tactic by a partyset upon maintaining the pretense of bargaining."N.L.R.B. v. Reed&Prince, supra,at 139:sBThe Board and the courts have held that an employer's insistence upon reduction ofemployees'benefits may be properly taken Into consideration in appraising the employer'sgood faith in bargaining.Cathey Lumber Company,86 NLRB 157,167-168;North-eastern Indiana Broadcasting Co.; Inc., 88NLRB 1381,1382;N.L.R.B.v.Deena Artu,are,Inc.,198 F. 2d 645, 648,650 (C.A. 6), cert. denied 345 U.S. 906.au The 6 months prior to the filing of the instant charge. IRVINGTON MOTORS, INC.575Uponthe foregoing factual findings and conclusions and upon the entire record inthe case, I come tothe following'CONCLUSIONS OF LAW1.Respondentis anemployer engaged in commerce within themeaningof Section2(6) and (7) of the Act.2.Local 1049 is a labor organization within the meaning of Section 2(5) of theAct.3.Respondent's automobile and truck salesmen constitute, and at all times ma-terial herein constituted, a unit appropriate for purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.Local 1049, on and since November 23, 1962, has been and is the exclusiverepresentative of all employees in the aforesaid bargaining unit within the meaning.of Section 9(a) of the Act.5.On and since November 23, 1962, by unilaterally changing working conditionsrelating to pay for double shifts, truck sales calls, andsalesquotas without notice toor consultation with Local 1049, and by failing, within the meaning of Section 8(d)of the Act, to confer in good faith with respect to wages, hours, and other terms ofemployment and with respect to the negotiation of an agreement, Respondent hasengaged in unfair labor practices within themeaningof Section 8(a)(5) and (1)of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.Upon the basis of the foregoingfindingsof fact and conclusions of law and uponthe entire record in the case, and pursuant to Section 10(c) of the Act, I herebyissue the following:RECOMMENDED ORDERIrvingtonMotors, Inc., of Irvington, New Jersey, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Making any unilateral changes in working conditions without notice to andconsultation with Retail Clerks Union Local 1049, affiliated with Retail Clerks In-ternational Union, AFL-CIO, the representative of a bargaining unit consisting ofits automobile and trucksalesmen.(b)Refusing to bargain collectively with the above labor organization over work-ing conditions governing the employees in the above unit.(c) In any other manner interfering with, restraining, or coercing its employeesin the exercise of their right to self-organization, to form labor organizations, tojoin or, assist any labor organization, to bargain collectively through representativesof their own choosing, to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, and to refrain from any and all suchactivities (except to the extent that the right to refrain may be affected by an agree-ment requiring membership in a labor organization as a condition of employment, asauthorized in Section 8(a) (3) of the Act).2.Take the following affirmative action, which I find will effectuate the policiesof the Act:(a)Upon request, restore working conditions relating to pay for double shifts,truck sales calls, and sales quotas, to the extent it has not already done so.(b)Upon request, bargain collectively with the above labororganization asthe exclusive bargaining representative of all of its employees in the above-describedunit.(c) Post at its place of business at Irvington, New Jersey, copies of the attachednoticemarked "Appendix." 41Copies of such notice, to be furnished by theRegional Director for the Twenty-second Region, shall, after being duly signed by anauthorized representative of Respondent, be posted immediately upon receipt thereof,and be maintained by it for a period of 60 consecutive days thereafter in conspicuousplaces, including all places where notices to employees are customarily posted.41 If this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words"the Recommended Order of a Trial Examiner" in thenotice.If the Board'sOrder is enforced by a decree of the United States Court ofAppeals, the notice will be further amended by the substitution of the words"a Decreeof the United States Court of Appeals,Enforcing an Order"for the words"a Decisionand Order." 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDReasonable steps shallbe taken byRespondent to insure that such notices are notaltered,defaced, or covered by any othermaterial.(d)Notify theRegionalDirector for the Twenty-secondRegion,in writing,within20 days from the date of the receipt of thisDecision,what steps theRespondent hastaken to comply herewith.42If this Recommended Order is adopted by the Board, this provision shall be modifiedto read: "Notify the Regional Director for the Twenty-second Region, in writing, within10 days from the date of this Order, what steps the Respondent has taken to complyherewith."APPENDIXNOTICE To ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we notify our employees that:WE WILL NOT, in the future, change working conditions relating to pay fordouble shifts, truck sales calls, and sales quotas without notice to and con-sultationwith Retail Clerks Union Local 1049, affiliated with Retail ClerksInternational Association, AFL-CIO, the bargaining representative of our auto-mobile and truck salesmen.WE WILL, upon request, restore such working conditions to what they werebefore we made unilateral changes, to the extent we have not already done so.WE WILL, upon request, bargain collectively with the above labor organiza-tion as exclusive bargaining representative of the above employees, with respectto rates of pay, wages, hours of employment, and other conditions of employ-ment; and WE WILL, if an understanding is reached, embody any such under-standing in a signed agreement.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to organize; to form, join, or assist alabor organization; to bargain collectively through a bargaining agent chosenby themselves; to engage in other concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection; or to refrain from any suchactivities (except to the extent that the right to refrain is limited by the lawfulenforcement of a lawful union-security requirement).IRVINGTON MOTORS, INC.Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 614 Na-tionalNewark Building, 744 Broad Street, Newark, New Jersey, Telephone No.Market 4-6151, if they have any question concerning this notice or compliance withits provisions.Boge Iron and Metal Co., Inc.andTeamsters Union Local 795,affiliated with The International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America.Cases Nos.17-CA-2253 and 17-RC-4181. June 22, 1964DECISION AND ORDEROn March 6, 1964, Trial Examiner John P. von Rohr issued a com-bined Decision and Report on Objections in the above-entitled proceed-ing, finding that the Respondent had engaged in and was engaging incertain unfair labor practices and recommending that it cease and147 NLRB No. 73.